Citation Nr: 0417486	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-10 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of bilateral salpingectomies.

2.  Entitlement to an initial compensable rating for chronic 
cervicitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO), which grated service connection for the 
conditions at issue and assigned noncompensable (i.e., 0 
percent) ratings.  The veteran timely appealed for higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, before deciding this appeal, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

Both the veteran's chronic cervicitis and residuals of 
bilateral salpingectomies have been evaluated using the 
criteria of 38 C.F.R. § 4.116, Diagnostic Codes 7612 and 
7614, which employ a general rating formula for disease, 
injury, or adhesions of female reproductive organs.  
Specifically, a 30 percent evaluation is assigned when there 
is evidence that symptoms are not controlled by continuous 
treatment; a 10 percent evaluation is assigned when symptoms 
require continuous treatment; and a noncompensable (0 
percent) evaluation is assigned when there is evidence that 
symptoms do not require continuous treatment.



The veteran says she suffers from several symptoms that 
relate to her two service-connected gynecological conditions.  
The medical opinions of record, however, do not specifically 
link any symptom to one or both conditions.  This medical 
opinion is required in increased rating claims, such as the 
ones at issue, and is particularly important since the two 
service-connected conditions being considered are evaluated 
under the same general rating criteria.  So another 
examination is required to resolve this ambiguity.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied. 
Also request that the veteran submit all 
relevant evidence and information in her 
possession, which has not already been 
submitted or otherwise obtained.

2.  Schedule the veteran for a VA 
gynecological examination to obtain a 
medical opinion concerning the current 
severity of her chronic cervicitis and 
residuals of bilateral salpingectomies.  
All diagnostic testing and evaluation 
needed to make this determination must be 
performed.  The claims folder must be 
made available to the examining physician 
for a review of the veteran's pertinent 
medical history.  The examiner should 
separately list the manifestations found 
for the veteran's chronic cervicitis and 
residuals of bilateral salpingectomies.  
If any symptoms are found, the examiner 
should opine whether the symptoms require 
continuous treatment and, if so, whether 
they are controlled by the treatment.  
This analysis should be done separately 
for each condition.  If not feasible, 
please explain why the determination 
cannot be made.

3.  Then readjudicate veteran's claims.  
If they continue to be denied, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the claims to the Board for 
further appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


